Title: From John Adams to James Warren, 23 July 1775
From: Adams, John
To: Warren, James


     
      Philadelphia July 23d. 1775
      Dr Sir
     
     I have many Things to write you, which thro Haste and Confusion, I fear, I Shall forget.
     Upon the Receipt of General Washingtons Letter, the Motion which I made Some Days before, for appointing General Thomas first Brigadier, was renewed and carried, So that the Return of the Express will carry his Commission. I hope that this will give all the Satisfaction which is now to be given. You ask me upon what Principle We proceeded in our first Arrangement. I answer upon the Principle of an implicit Complyance with the order in which the General Officers were chosen in our Provincial Congress last Fall. Not one of us, would have voted for the Generals in the order in which they were placed, if We had not thought that you had Settled the Rank of every one of them last Fall in Provincial Congress, and that We were not at Liberty to make any Alteration. I would not have been so shackled however, if my Colleagues, had been of my Mind.
     But, in the Case of the Connecticutt officers, We took a Liberty to alter the Rank established by the Colony, and by that Means made much Uneasiness: so that We were sure to do Mischief whether We conformed or deviated from Colony Arrangements.
     I rejoice that Thomas, had more Wisdom than Spencer or Woorster, and that he did not leave the Camp, nor talk imprudently, if he had We should have lost him from the Continental service: for I assure you, Spencer by going off, and Woorster by unguarded Speeches have given high offence here. It will cost us, Pains to privent their being discarded from the service of the Continent with Indignation. Gentlemen here, had no private Friendships Connections, or Interests, which prompted them to vote for the Arrangement they made, but were influenced only by a Regard to the Service; and they are determined that their Commissions shall not be despized.
     I have read of Times, either in History or Romance, when Great Generals, would chearfully, serve their Country, as Captains or Lieutenants of Single Companies, if the Voice of their Country happened not to destine them to an higher Rank: but such exalted Ideas of public Virtue Seem to be lost out of the World. Enough of this.
     I have laboured with my Colleagues to agree upon proper Persons to recommend for a Quarter Master General, a Commissary of Musters and a Commissary of Artillery, but in vain. The Consequence has been that the appointment of these important, and lucrative Officers is left to the General, against every proper Rule and Principle, as these offices are Checks upon his. This is a great Misfortune to our Colony, however, I hope that you and others, will think of proper Persons and recommend them to the General.
     There is, my Friend, in our Colony a great Number of Persons, well qualified for Places in the Army, who have lost their all, by the outrages of Tyranny, whom I wish to hear provided for. Many of them will occur to you. I beg leave to mention a few. Henry Knox, William Bant, young Hitchbourne the Lawyer William Tudor, and Perez Moreton. These are young Gentlemen of Education and Accomplishments, in civil Life, as well as good Soldiers; and if at this Time initiated into the service of their Country might become in Time and with Experience, able officers. If they could be made Captains or Brigade Majors, or put into some little Places at present I am very sure, their Country would loose nothing by it, in Reputation or otherwise. A certain Delicacy which is necessary to a good Character, may have prevented their making any applications, but I know they are desirous of serving.
     I must enjoin secrecy upon you, in as strong Terms as Mr Hutchinson used to his confidential Correspondents; and then confess to you, that I never was since my Birth, so compleatly miserable as I have been since the Tenth of April. Bad Health, blind Eyes, want of Intelligence from our Colony, and above all the unfortunate and fatal Divisions, in our own Seat in Congress, which has lost us Reputation, as well as many great Advantages which We might otherwise have obtained for our Colony have made me often envy the active Hero in the Field, who, if he does his own Duty, is sure of applause, tho he falls in the Execution of it.
     It is a vast and complicated System of Business which We have gone through, and We were all of Us, unexperienced in it. Many Things may be wrong, but no small Proportion of these are to be attributed to the Want of Concert, and Union among the Mass. Delegates.
     We have passed a Resolution, that each Colony make such Provision as it thinks proper and can afford, for defending their Trade in Harbours, Rivers, and on the sea Coast, against Cutters and Tenders. We have had in Contemplation a Resolution to invite all Nations to bring their Commodities to Market here, and like Fools have lost it for the present. This is a great Idea. What shall We do? Shall We invite all Nations to come with their Luxuries, as well as Conveniences and Necessaries? Or shall We think of confining our Trade with them to our own Bottoms, which alone can lay a Foundation for great Wealth and naval Power. Pray think of it.
     I rejoice that the Generals and Coll. Reed and Major Mifflin are so well received. My most respectfull Compliments to them all.
     I thank you and Mrs. Warren a thousand Times for her kind and elegant Letter. Intreat a Continuance of her Favours in this Way, to your old Friend.
    